Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
	Applicants arguments, filed on 2/12/21, have been fully considered.  For reasons provided in the examiner interview summary of 2/9/21, the previously relied upon prior art rejections to Kita et al. (US 2016/0079548 and US 2016/0071625) have been withdrawn.  Further search has led to new prior art rejections, which appear below.  However, this Office action is non-final since no amendments were made by Applicants.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6, 14, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stoessel et al. (US Pat. 8,940,407).
Claims 1, 25 and 26 of Stoessel et al. is directed to an organic electronic device including an anode, a cathode, and at least one layer which is comprised of at least one atropisomeric organic compound, which is present in an atropisomeric excess of at least 70%, (claim 1) at least 90% (claim 25), and at least 99% (claim 26) and wherein the at least one atropisomeric organic compound comprises one or more single bonds having an activation energy for rotation about one or more single bonds of at least 140 kJ/mol.  Example 5 further teaches such an atropisomer which is employed as a host material in an emission layer comprising a fluorescent dopant D1.  Embodiments such as that explicitly taught in example 5 anticipate all of the limitations of independent claim 1 as well as all of the limitations of dependent claims 3 and 6.  Atropisomers are a known type of enantiomer.  Last, the preparation of a consumer product, including the known consumer products recited in claim 17, which has the features of claim 1 is at once envisaged from the teachings of Stoessel et al., thereby satisfying the limitations of claims 16 .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Stoessel et al. (US Pat. 8,940,407), as applied to claim 1.
The invention of Stoessel et al. is to the employment of optically active, atropisomers which are employed as host materials in organic light emitting devices.  While the exemplified dopant is a fluorescent dopant (dopant D1), Stoessel et al. teaches that dopants which emit light from singlet or triplet states may be employed (4:24-43).  One having ordinary skill in the art would have found it obvious to employ any one or more of the known phosphorescent dopants with the chiral host materials taught by Stoessel et al.  One of ordinary skill in the art 

Allowable Subject Matter
Claim 4, 5, 7-13, 15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  While the prior art teaches employing chiral phosphorescent dopants, the combination of emission layers which comprise both an optically active host and an optically active dopant are not taught or suggested, which is a feature required by claims 4, 7 and 18.  The Stoessel et al. reference relied upon above only briefly mentions dopants (and explicitly teaches only one dopant D1) and the only teachings regarding chirality are in the host material.  Another reference to Stoessel et al. (US 2019/0241591) teaches optically active, chiral iridium complexes used as dopants in emission layers.  However, this Stoessel et al. reference mentions the term host only once, and there are no explicit or implicit teachings or suggestions to employ a chiral host material in combination with the chiral dopants taught therein.  As such, while there are two separate prior art teachings by Stoessel et al. regarding the employment of chiral host materials and chiral dopant materials, Stoessel et al. does not teach or suggest employing a combination of chiral host and dopant materials in either reference which is a feature required by claim 5.  Additionally, the prior art which teaches employing chiral host materials only does so through the use of atropisomers. The teaching or suggestion to employ host materials which have chiral sp3 carbon atoms is not taught or suggested.  The optically active host materials taught by Stoessel et al. in the rejection shown above are mutually exclusive from those of claims 8-10.  And while employing a phosphorescent dopant is taught by Stoessel et al., no examples of such a dopant are taught therein.  At best, Stoessel et al. teaches that dopants which are triplet emitters may be employed.  This teaching is insufficient to teach or suggest the limitations of claims 11-13.  Last, the prior art does not teach employing a chiral host in combination with a non-chiral host compound as required by claim 15.  

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766